918 F.2d 174Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Wilford BROWN, Jr., Defendant-Appellant.
No. 90-5333.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 16, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-89-143)
Fred Warren Bennett, Federal Public Defender, Joseph A. Balter, Assistant Federal Public Defender, Denise Benvenga, Baltimore, Md., for appellant.
Breckinridge L. Willcox, United States Attorney, Jefferson M. Gray, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Wilford Brown, Jr., pled guilty to conspiracy to distribute cocaine and cocaine base (21 U.S.C. Sec. 846) and to distribution of cocaine base (21 U.S.C. Sec. 841(a)).  The second offense was committed while Brown was out on bond after pleading guilty to the first offense.  He appeals his Guidelines sentence, contending that the district court erred in refusing to award him a two-level reduction in his offense level for acceptance of responsibility.  We affirm.


2
A defendant seeking an offense level reduction for acceptance of responsibility must demonstrate by a preponderance of the evidence that he is entitled to the reduction.   United States v. White, 875 F.2d 427 (4th Cir.1989).  The determination is a factual question, and we review the district court's finding under the clearly erroneous standard.  Id.  A guilty plea does not of itself entitle the defendant to the reduction.   United States v. Harris, 882 F.2d 902 (4th Cir.1989).  On the facts presented in this case, we find that the district court's determination that Brown was not entitled to the reduction is not clearly erroneous.


3
We therefore affirm the sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.